DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Change from “a second a second interior passage” to “a second interior passage”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4230347, Williams.
	In regards to claim 1, in Figures 4-5 and paragraphs detailing said figures, Williams discloses a swivel connector for a spray gun, the swivel connector comprising: a first portion (17a), the first portion including a first interior passage that extends entirely through the first portion along a longitudinal axis and a second a second interior passage (near 38a) that extends along a first axis perpendicular to the longitudinal axis; a second portion (18a, 36a) coupled to the first portion, the second portion including a third interior passage that extends entirely through the second portion along the longitudinal axis, and a fourth interior passage (27a) that extends along a second axis perpendicular to the longitudinal axis; and a connector pin (20a) coupled to both the first portion and the second portion, wherein the connector pin includes a fifth interior passage that extends along the longitudinal axis.
	In regards to claim 2, in Figures 4-5 and paragraphs detailing said figures, Williams discloses a set of external threads (near 59 and external of the passages) disposed on the first portion.
	In regards to claim 3, in Figures 4-5 and paragraphs detailing said figures, Williams discloses a set of internal threads (near 41a) disposed within the second portion.
In regards to claim 4, in Figures 4-5 and paragraphs detailing said figures, Williams discloses a locking member (38a) coupled to the first portion, wherein the locking member is disposed at least partially within the second interior passage.
	In regards to claim 5, in Figures 4-5 and paragraphs detailing said figures, Williams discloses a portion of the locking member extends into the first interior passage.
In regards to claim 6, in Figures 4-5 and paragraphs detailing said figures, Williams discloses the connector pin includes an enlarged end (enlarged with respect to the groove 39) having a first surface (near 32ab), and wherein the portion of the locking member includes a second surface that contacts the first surface.
	In regards to claim 7, in Figures 4-5 and paragraphs detailing said figures, Williams discloses the locking member is a set screw.
In regards to claim 11, in Figures 4-5 and paragraphs detailing said figures, Williams discloses the connector pin includes an enlarged end having a first surface, and wherein the second portion of the swivel connector includes a second, interior surface that contacts the first surface.

Claim(s) 12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 0167675, Koehler.
	In regards to claim 12, in Figure 1 and paragraph detailing said figure, Koehler discloses a swivel connector for a spray gun, the swivel connector comprising: a first portion (A), a second portion (B) coupled to the first portion, the second portion including a first interior passage that extends along a longitudinal axis and a second interior passage that extends along an axis perpendicular to the longitudinal axis, wherein the first interior passage defines an interior space; and, a spring-biased locking member (C, D, E) coupled to the second portion, wherein a portion of the spring-biased locking member extends into the second interior passage and is biased perpendicular to the longitudinal axis and radially-inwardly toward to first interior passage.
In regards to claim 16, in Figure 1 and paragraph detailing said figure, Koehler discloses a connector pin (second catch C, D, E) that is coupled to both the first portion and the second portion, and restrains the first portion and the second portion from moving apart from one another along the longitudinal axis.
	In regards to claim 17, in Figure 1 and paragraph detailing said figure, Koehler discloses the connector pin includes an enlarged end, and wherein a surface on the enlarged end contacts a surface within the second portion.
	In regards to claim 18, in Figure 1 and paragraph detailing said figure, Koehler discloses the first portion is removably coupled to the second portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehler. 
In regards to claim 13, Koehler discloses the claimed invention except for the second portion including a set of internal threads. Pipes and connectors typically have internal threads to connect with another pipe and/or connector to establish a path for medium which is well-known in the art. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the second portion with a set of internal threads to connect with another pipe and/or connector to establish a path for medium which is well-known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 7-10, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, 13, 16 of U.S. Patent No. 10919058. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10919058 encompasses the subject matter of the instant application.
Claim 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 10315206. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10315206 encompasses the subject matter of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679